Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 101
2.	Claims 1-20 rejected under 35 U.S.C. 101 because:
Claim 1:
Step 1: Claim 1 recites a computer-implemented method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “identifying the first entity referenced in a content item associated with a first context”, “determining at least one attribute of the first entity, wherein the at least one attribute describes a characteristic of the entity”, “identifying a second context in which the content item is to be presented”, “determining the second entity based on the second context and on the at least one attribute of the first entity”, ”prior to output of the first entity, replacing reference to the first entity in the content item with reference to the second entity” and “generating for output the second entity in place of the first entity” are recited at a high level of generality such that it could be practically performed in by the human. With pen and paper a human can identify the first entity, for example keyword typhoon, determine that rain or wind describes typhoon; identify a second entity, for example, keyword hurricane based on a comparison of the user’s current location and weather report keywords associated with that location, determine that hurricane based on user’s location and rain or wind; substitute typhoon with hurricane and write or display on paper or printout.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations by the human but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“identifying…”, “determining…”, “identifying…”, “determining…”, “prior to output of the first entity, replacing…” and “generating…”). See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above. The steps recited in the claim, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 11:
Step 1: Claim 11 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 11 recites an abstract idea of mental processes. In the claim, the functions of “identifying the first entity referenced in a content item associated with a first context”, “determining at least one attribute of the first entity, wherein the at least one attribute describes a characteristic of the entity”, “identifying a second context in which the content item is to be presented”, “determining the second entity based on the second context and on the at least one attribute of the first entity”, ”prior to output of the first entity, replacing reference to the first entity in the content item with reference to the second entity” and “generating for output the second entity in place of the first entity” are recited at a high level of generality such that it could be practically performed by the human. With pen and paper a human can identify the first entity, for example keyword typhoon, determine that rain or wind describes typhoon; identify a second entity, for example, keyword hurricane based on a comparison of the user’s current location and weather report keywords associated with that location, determine that hurricane based on user’s location and rain or wind; substitute typhoon with hurricane and write or display on paper or printout.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations by the human but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements ((“identifying…”, “determining…”, “identifying…”, “determining…”, “prior to output of the first entity, replacing…” and “generating…”). Other than reciting “I/O interface circuitry” and “processing circuity” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 11 recites the additional elements of “I/O interface circuitry” and “processing circuity”.  The “I/O interface circuitry” and “processing circuity” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 11 recites the additional elements of “I/O interface circuitry” and “processing circuity”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
	Dependent claims 2-10 and 12-20 inherit the same defects.
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 7, 10-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior art Yelton et al. (US Patent 10,063,910).
As to claim 1, Yelton teaches a computer implemented method for converting a first entity to a second entity comprising: identifying the first entity (keyword typhoon) referenced in a content item associated with a first context (col. 2, lines 20-42; col. 6, line 60 through col. 7, line 22); determining at least one attribute of the first entity wherein the at least one attribute describes a characteristic of the entity (col. 6, line 60 through col. 7, line 22 – terms such as “rain”, etc. are attribute describes a characteristic of the entity); determining the second entity (keyword hurricane) based on at least one attribute of the first entity (col. 2, lines 20-42); prior to output of the first entity, replacing reference to the first entity in the content item with reference to the second entity (col. 2, lines 35-42; col. 5, lines 21-35; col. 8, lines 27-32; Fig. 9, items 909 & 910 and related texts); and generating for output the second entity in place of the first entity (col. 2, lines 35-42; col. 5, lines 21-35; col. 8, lines 27-32; Fig. 9, items 909 & 910 and related texts). Yelton does not explicitly discuss identifying a second context in which the content item is to be presented and determining the second entity based on the second context.
However, Yelton teaches the keyword hurricane - the second entity - determined by the media guidance application based on a comparison of the user’s current location and weather report keywords associated with that location. Event data can arise from several scenarios including media interactions, media consumption, user location, social media that a user is associated or tagged in. The event data can have associated keywords which related to the event and sourced from event relation information or other sources (col. 6, line 60 through col. 7, line 22).
It would have been obvious based on the user’s current location and weather report determining keyword hurricane or second entity associated with that location and incorporate determining the second entity based on the identifying second context in which the content item to be presented in order to substitute the first entity with the second entity that associated with the user’s location and weather report keywords associated with that location.
As to claims 2 and 12, Yelton teaches the method of claim 1 and the system of claim 11 further comprising: receiving a request (col. 19, lines 50-51 – when the user equipment device receives a request from the user to receive data) for the content item (col. 2, lines 22-31 – the user searched for or viewed media content relating to a hurricane, tagged in social media in a hurricane, posted in social media about a hurricane, made a donation to a hurricane relief charity, located in an area having a hurricane watch or other hurricane related event); and receiving user preference information for a user requesting the content item, wherein identifying the second context is based on the user preference information (col. 2, lines 20-42; col. 5, lines 36-60; col. 6, line 60 through col. 7, line 22).
As to claims 7 and 17, Yelton teaches the method of claim 1 and the system of claim 11 wherein identifying the first entity referenced in the content item is based on metadata associated with the content item (at least col. 5, lines 36-60; col. 23, lines 33-43).
As to claims 10 and 20, Yelton teaches the method of claim 1 and the system of claim 11 wherein the second entity is representative of the first entity in the second context (col. 2, lines 20-42; col. 5, lines 36-60; col. 6, line 60 through col. 7, line 22).
Claim 11 is rejected for the same reasons discussed above with respect to claim 1. Furthermore, Yelton teaches input/output interface circuitry to receive a user input (col. 15, lines 36-41) and processing circuity (col. 14, lines 13-27) to perform the steps of the claim (Fig. 5 - user input interface 510, processing circuit 506).

4.	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior art Yelton et al. (US Patent 10,063,910) in view of Liu et al. (2020/0285636).
As to claims 8 and 18, Yelton does not explicitly discuss the method of claim 1 and the system of claim 11, wherein the second context comprises a second language and the first context comprises a first language.
Liu teaches user inputs a query in a first language embeds with personal characteristics that comprise a culture context, the native language of the user, the locale of the user, the current geo-location of the user, the geo-location of interest to the user; searching to obtain related to subjects in a second language ([0026]); providing cross lingual search results that retain cultural context and generating a search for obtaining entries in a first language and translating the search parameters and the cultural context into the target or second language (abstract; [0004]); translating the search parameters and the cultural context into the one or more target languages ([0047]); and the target languages comprise utilizing the geo location of the user identify one or more languages local to the geo-location as the one or more target languages.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Liu into the teachings of Yelton for the purpose of determining the second or target language in the context translated from the first language.
As to claims 9 and 19, Liu teaches method of claim 1 and the system of claim 11, wherein the second context comprises a second culture and the first context comprises a first culture ([21] – attributes related to the user and location of the user, i.e. culture [23, 28], [36, 40, 44, 46] – cultural context includes user culture, native language, current geo-location, target languages, targeted geo locations).
Allowable Subject Matter
5.	Claims 3, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-6 and 14-16 are objected because they depend of object claims 3 and 13, respectively.
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection.
	With respect to the 35 USC 101 rejection(s), Applicant argues that the claimed invention requires that the second entity be substituted for the first entity prior to any output of the first entity and generating for output the second entity in place of the first entity. These actions cannot reasonably be performed in the human mind. Accordingly, the claims are not directed to a mental process. Examiner respectfully submits that, with pen and paper a human can identify the first entity, for example keyword typhoon, determine that rain or wind describes typhoon; identify a second entity, for example, keyword hurricane based on a comparison of the user’s current location and weather report keywords associated with that location, determine that hurricane based on user’s location and rain or wind; substitute typhoon with hurricane on paper or printout.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652